IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                                                           <- .:•
                                              No. 71368-0-1                    r-o
                                                                                       CrtO
                                                                               <~""'   HC
                        Respondent,                                            _i~'~   P", ~J
                                                                               C3      ,...-{— '
                                              DIVISION ONE                     n            C~>
                                                                               c~>     :.;"-
                   v.
                                                                                 i      - "JT-' •
                                              UNPUBLISHED OPINION               CO     -'SIS''
                                                                                        t,/' m
SHAYLOR LATOYA BLACK,                                                           *^S»

                                                                                —i*.
                                                                                        ;:"7 —

                                                                                 CO     S"»
                        Appellant.            FILED:    OEC 8 - 2014             CO      l~J —*1

                                                                                 o



       Per Curiam — Shaylor Black appeals from the sentence imposed after

she pleaded guilty to one count offourth degree assault (domestic violence) and
one count of misdemeanor violation of a court order (domestic violence). The

sentencing judge discussed race and gender comparisons as part ofthe reason
for imposing sentence. Such a discussion is impermissible, presenting an
appearance of bias. Accordingly, we accept the State's concession that the
sentence should be reversed and the matter remanded for resentencing before a

different judge.

       Reversed and remanded.


                        FOR THE COURT:

                                          ^T/xc/kp^f ."nT~
                                                       M

                                              £#,37